Citation Nr: 1529188	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided for a service-connected disability from February 10 to 16, 2012 and from February 20 to March 2, 2012 at the Oklahoma Heart Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to April 1970.

This appeal arose before the Board of Veterans' Appeals from a March 2012 decision of the VA Medical Center in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Briefly, the facts of this case show that the Veteran was originally admitted to a private hospital on February 8, 2012.  On February 16, following surgery, he was transferred to a skilled nursing facility.  On February 19, he was re-admitted to the private hospital.  On March 3, he was again transferred to a skilled nursing facility.  The Veteran was reimbursed for the period from February 8 to 10, at which point it was found that is condition was stabilized and he could be transferred.

February 10 to 16, 2012

A February 9, 2012 treatment note from the Oklahoma Heart Hospital (OHH) indicated that the Veteran had been admitted the night before.  It was commented that had had a stress test the day before, and an angiogram on the preceding Friday; he had been undergoing monitoring over the past three to four years from a pseudoaneurysm that had recently increased in size.  He was scheduled to undergo a surgical repair in two weeks.  However, on the evening of February 8, he had been brought to the OHH emergency room.  It was noted that he had been in the bathroom when he developed abdominal pain and cramping.  He then felt flush and fell to the floor.  He had three bouts of dark stool and hematemesis. In the emergency room, it was felt that he might have an intraval aortic fistula, as he was vomiting bright red blood; he was also passing bright red blood from the rectum.  He underwent an emergent endograft the night of February 8.  He was placed on a vent overnight.  He was noted to be critically ill with a guarded prognosis.  The following morning he was extubated; in the afternoon, he again became nauseated and vomited some dark chocolate blood with some clots in it.  An EGD was performed, which he tolerated well, and which found no evidence of a gastrointestinal bleed.  It was noted that the previous summer he had been admitted to a VA facility for about a week with a similar GI bleed; he had received 5 units of blood during that hospitalization.  There was concern about a possible aortoenteric fistula, but he was noted to be hemodynamically stable.  

On February 10, the Veteran coughed up some sputum, but he was noted to be breathing better.  On the 11th, he stated that he was feeling better, there was no further bleeding, and he was tolerating a solid diet.  On February 12, he was noted to be two days post-operative and to be progressing as expected.  There were no signs of distress and his vital signs were good.  By February 15, he was awaiting a transfer to a skilled nursing facility for IV antibiotic infusion therapy.  His discharge orders were signed but the nursing facility then declined to admit him.  It was noted that he was ready for discharge when a suitable facility was found.  He was ultimately transferred to a skilled nursing facility on February 16.

The claims folder contains a VA record from February 13, 2012.  This noted that OHH had contacted VA on February 13 noting that the Veteran had been admitted on the 8th for vomiting blood related to a ruptured aneurysm.  He had undergone emergency surgery and had been on a vent for two days.  He was ready for discharge but would require two weeks of IV antibiotic therapy due to blood in the cavity.  It was noted that the patient's wife had not made OHH aware until late on February 10th that the patient was a Veteran; this occurred when she was approached about his need for IV antibiotics.  She had been asked if Medicare Part B applied and she said "well no I was hoping you would tell the VA and they would pay the 20%."  A CPRS note indicated that the Veteran's wife had called on the 8th, 9th, and 10th.  A further notation indicated that, while the Veteran's wife had called VA about medical information, there was no request for the Veteran's transfer to a VA facility, they had not been notified of his admission, and there was no effort made to transfer the patient following his stabilization.  As a consequence, it was determined that the stay at OHH was not authorized.  Based on the ER records, his treating physician had sent him to the ER and requested that they just stabilize him.  It was determined that he was stabilized per the ER records. It was also indicated that the arrangements for admission for IV antibiotic treatments should be made with OHH, who performed the procedure.   In order for VA to make these arrangements, he would have to be evaluated by VA personnel and who would then determine whether he needed four weeks of antibiotic treatment.

On February 13, the Veteran's physician, J.G.M., D.O. from the Vascular Surgery Institute of OHH, provided a statement concerning the Veteran's condition and treatment.  He had first seen the Veteran in his office on January 24, 2012 for the evaluation of a pseudoaneurysm.  An angiography was performed on February 3 and he was to see the Veteran again on February 14 to discuss surgical options.  However, on the evening of February 8, he began to vomit large amounts of blood.  The emergency responders report noted that he had vomited one liter of blood, that his blood pressure was in the 70's and that he was tachycardic, all signs of shock.   He noted that he was already in surgery at OHH's North Campus; however, the EMTs indicated that the Veteran was too unstable and he was taken to the nearest emergency room, which was OHH's South Campus.  Given his symptoms, his history of pseudoaneurysm and a Mallory-Weiss tear, it was thought that he most likely had an aortic duodenal fistula that was the source of the bleeding and he was taken to the operating room on an emergent basis.  This resulted in an exploration which resulted in the exclusion of the pseudoaneurysm and the aortoduodenal fistula with an endovascular endograft.  He tolerated the procedure well.  The physician stated "[a]t the time the patient presented to the emergency room he was not hemodynamically stable for transfer to another facility for treatment."


February 20 to March 3, 2012

On February 16, the Veteran had been admitted to a skilled nursing facility to undergo IV antibiotic therapy.  On the 20th, he had complaints of feeling weak for the past few days.  He stated that he had not told anyone at the nursing facility that he had not been feeling well.  He indicated that he had picked up his grandson and that the family was concerned that he had ruptured something.  They evaluated him and he was noted to have a temperature of 101.9 accompanied by complaints of weakness and fatigue.  He was then referred to the OHH emergency room.  He stated that he had some chills; he referred to stomach pains the day before but indicated they were not present on admission to the ER.  A CT scan showed a large hematoma around each femoral sheath but no active bleeding.  There was a question about a possible early infection.  Testing showed acute anemia, as well as the fever of unknown etiology.  Cultures were drawn and he was given two units of blood.  His antibiotics were also changed.  

On February 23, the Veteran indicated that he felt tired and was spiking a fever.  He also had nausea with vomiting.  His diarrhea had resolved.  He was noted to have an acute febrile syndrome, a common cause of hospital acquired fever had been ruled out.  Blood and urine cultures had been negative.  He did not have pneumonia.  The diarrhea was not caused by C-difficile toxin (all tests had been negative).  There was no evidence of cholecystitis.  It was felt that the fevers were probably coming from the surgical wound, noting that hematomas can sometimes cause high fevers.  The only way to be sure if this was the cause was to aspirate the hematoma; it was determined, however, that would be delayed in favor of continuing the antibiotics.  

On February 24, he was seen by a specialist to review his persistent anemia.  His February 8 to 16 hospitalization was noted and it was commented that his procedure and his recovery had been uneventful.  He was re-admitted to OHH on February 20 with progressive fatigue and asthenia.  He had picked up his grandson and had felt acute pain in the mid-epigastric region.  He was taken to the OHH ER where he was noted to have a temperature of 101.9 and a hemoglobin of 7.4.  He was given two units of blood.  He complained of fatigue and tiredness that was moderate in intensity.  He denied hematochezia or melena.  There was no prior history of anemia.  The impression was persistent normochromic, normocytic anemia.  He had had a major bleeding episode in the past three weeks, although there was no evidence of continual blood loss.  The anemia was felt to be secondary to illness/trauma complicated by potential infection.  

The Veteran was given additional blood transfusions on February 25 and February 26.

Also included in the claims folder is the March 2, 2012 discharge summary.  This found that, after testing, his anemia was determined to be drug-induced hemolytic anemia.  His antibiotics were changed and he was started on steroids.  It was determined that he would require five weeks of IV antibiotic treatment.  On the 2nd, he was noted to be ambulating without difficulty or assistance.  He was subsequently discharged to the Sienna Extended Care for the antibiotic therapy.

Hearing testimony

At the personal hearing conducted before the undersigned in October 2013, the Veteran's wife testified that the VA Medical Center's (VAMC) Chief of Staff told her not to bring the Veteran to the VA facility because their vascular surgeon was off.  

The Veteran's wife stated that the Veteran had become ill at home the evening of February 8, 2012.  She said that she called the VA's hospital night hotline and spoke to a VA triage nurse.  She indicated that she was not receiving any help, while the Veteran's condition was worsening.  She hung up and called 911.  The ambulance personnel told her that he needed to be hospitalized immediately and they took him to the nearest ER, OHH South (his heart surgeon was at OHH North performing surgery).  He had surgery later that night.  On February 9, their VA primary care nurse called and informed her that the Veteran's primary care physician (PCP) was no longer on staff.  She informed the nurse of what had happened and noted that the Veteran was critical.  She again spoke with the PCP's office on the 10th, informing them that the Veteran was still very critical.  

During her testimony, she indicated that she had tried to get the Veteran assessed by VA after a November 2011 test had shown that the aneurysm had increased in size.  However, she was told that the earliest appointment was on February 13, 2012.  On January 24, 2012, she attempted to get an earlier appointment, to include requesting an appointment with a private physician on a fee-basis.  VA did not seem to want to do this and events intervened when he became ill on the 8th.  She also noted that the ambulance personnel had talked about taking him to VA, but decided that he needed immediate hospitalization and that OHH was closer.  

She indicated that VA was aware within 72 hours of his admission that he had been admitted to a private facility, pointing out that the PCP's office had called her on February 9th.  She then indicated that on February 13, she had gone to the VA hospital, where she had spoken to the patient advocate and the Chief of Staff about the Veteran's need for four weeks of IV antibiotic treatment.  She wanted to know if they could bring him to the VA facility for this treatment.  She was told that they could not accept him because they had no vascular surgeon on staff to review the case.  She was reportedly told that if his condition became critical there was no one there to care for him.  She was informed that he could go to a skilled nursing facility for whatever length of time was allowable under Medicare Part B.  OHH would not release the Veteran until there was a facility to which to send him for the antibiotic treatment; such a facility was not located until February 16th.  She was also told that the VA's vascular surgeon would not be back until February 24th but that he would need a week to review the case, so that he could not be accepted at a VA facility until March 3rd.  On March 16th, she was finally able to get him released from the nursing facility and he completed his IV antibiotic treatment at home.  

Added to the record was a May 2012 e-mail from the Oklahoma VA Medical Center that indicated that there was one vascular surgeon at the facility and that he was unavailable on the following dates:  February 13 to 20 and on February 24.

After consideration of the evidence above, the Board finds that this case should be reviewed by an expert in order to obtain a clear and fully explained opinion as to when the Veteran's condition would have stabilized.  The opinions that have been provided are conclusory and provide little explanation as to why it was determined that he had stabilized as of February 10 during the first period of hospitalization (since the record appears to suggest that he was not ready for discharge to a nursing facility until February 13) and as of February 20 during his second period of hospitalization (particularly when he required further blood transfusions on the 24th and 25th).  See 38 C.F.R. § 17.120 (2014).

While the case is in remand status, it should be determined whether all the available records spanning the period from February 8 to March 2, 2012 have been associated with the claims folder (to include all consultation reports and all nursing notes).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Oklahoma Heart Hospital and request that they provide all records spanning the period from February 8 to March 2, 2012 (to include all consultation reports and all nursing notes).  The Veteran must be requested to sign and return all needed authorizations allowing the release of these records to VA.  At least two attempts to obtain these records must be made, unless it is determined that additional attempts would be futile.  All attempts to obtain these records must be documented for inclusion in the claims folder.

2.  Refer the case to an appropriate VA physician to opine as to when the Veteran's condition stabilized during his February 8 to 16, 2012 period of hospitalization and during his February 19 to March 2, 2012 period of hospitalization.  The examiner must refer to all records related to these periods of hospitalization and must comment on those reports that appear to suggest that he was not ready for discharge to a nursing facility until February 13 and, during the February 19 to March 2 hospitalization, that he had required additional blood transfusions on the 24th and 25th , despite having been found to have stabilized as of the 20th.  The report prepared must indicate that a review of the entire claims file was done.  A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  Once the above-requested development has been completed, the claim for reimbursement must be readjudicated.  If any part of the decision remains adverse to the appellant, he and his representative must be provided with a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

